Title: To George Washington from Abraham Yates, Jr., 9 September 1776
From: Yates, Abraham Jr.
To: Washington, George



Sir
Fishkill [N.Y.] Sepr 9th 1776.

Your Excellency’s letters of the 8th instant this moment arrived, and we are happy to inform you that the Resolutions inclosed have anticipated your Excellency’s recommendation relative to a reinforcement for the fortresses in the highlands, and although we have done every thing in our power to raise them with dispatch, we are apprehensive that the whole will not arrive there within less than fourteen days, and that all this week will elapse before any of them will be got at the post.
The vessels for the sick shall be procured as soon as possible and sent to the City of Newyork; for which purpose, we have directed every vessel down the river to be impressed, until the number required is procured, and ordered two others from Fishkill landing, lest the vessels might be small and four of them insufficient; their dispatch will depend upon wind and weather; we suppose however, they may be down by Wednesday and

Thursday next. I have the honour to be with the greatest respect Your Excellency’s most obedient & humble servant

By Order
Abm Yates Junr President

